DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant has amended the specification; objections are withdrawn.

Claim Objections
Applicant has amended the claims; objections are withdrawn.  Claim 66 is objected to as incorporating an unnecessary acronym, which was inadvertently not removed by Applicant.

Claim Rejections - 35 USC § 112
Applicant has amended claims 55, 65 & 75; rejections under this section are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The purpose of this amendment is to cure the claim objection above.
The application has been amended as follows:


BEGINNING OF EXAMINER’S AMENDMENT

In the Claims (as amended in the filing of 14 April 2021):

Regarding claim 66:  Please AMEND line 4 as follows:

discrete light emitting devices 

END OF EXAMINER’S AMENDMENT




Allowable Subject Matter
Claims 46-51, 55-61, 65-70 & 75 are allowed.  A detailed explanation of reason for allowance appears in the action mailed 01 February 2021.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURENCE J LEE/               Primary Examiner, Art Unit 2624